Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 12/18/2020.
2.	Claims 1-7, and 9-15 are pending, wherein independent claims 1 and 9 have been amended.
Response
3.	The examiner withdraws previous rejections mailed on 9/24/2020 due to the amendment received on 12/18/2020.
Reason for Allowance
4.	Independent claims 1, and 9 are patentable over a cited prior art of Isbell III et al., because this prior art does not sufficiently disclose about an automatic playing method, and a device installed in a vehicle, comprising:
an action history database which stores a plurality of action histories including a combination of a content that was played based on an instruction of a user and a situation in which the content was played; 
an automatic playing unit which, when a current elapsed time, defined as an elapsed time from a time that an ignition switch of the vehicle was most recently turned on or a current travel distance as a travel distance from a time that an ignition switch of the vehicle was most recently turned on matches any one of the action histories of the action history DB, plays a content included in the matched action history: and
a load estimation unit which estimates a load of the user, wherein the automatic playing unit plays a content when the load of the user estimated by the load estimation unit is smaller than a predetermined threshold.
5.	Dependent claims 2-7, and 10-15 are allowed because they incorporate above allowable subject matter in their parent claims.
Conclusion
6.	Claims 1-7, and 9-15 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662